Name: Commission Regulation (EEC) No 1998/89 of 5 July 1989 re-establishing the levying of customs duties on clocks with watch movements, falling within CN code 9103, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: mechanical engineering;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 191 / 10 Official Journal of the European Communities 6 . 7 . 89 COMMISSION REGULATION (EEC) No 1998/89 of 5 July 1989 re-establishing the levying of customs duties on clocks with watch movements , falling within CN code 9103 , originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1 989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 4257/88 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of clocks with watch movements, falling within CN code 9103, originating in China, the individual ceiling was fixed at ECU 500 000 ; whereas, on 12 April 1989, imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 9 July 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in China : Order No CN code Description 10.1170 9103 Clocks with watch movements . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Mernber States . Done at Brussels, 5 July 1989 For the Commission Christiane SCRIVENER Afember of the Commissio (') OJ No L 375, 31 . 12. 1988, p . 1 .